RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                      File Name: 08a0465p.06

                UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                            X
                        Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                             -
                                             -
                                             -
                                                                No. 07-1964
          v.
                                             ,
                                              >
                                             -
                     Defendant-Appellant. -
 LONNIE RAY DAVIS,
                                             -
                                            N

                                  Filed: December 31, 2008
                                                                                           *
        Before: MARTIN and GILMAN, Circuit Judges; DOWD, District Judge.

                                      _________________

                                             ORDER
                                      _________________

       The opinion and judgment of December 19, 2008, are hereby withdrawn.

                                                     ENTERED BY ORDER OF THE COURT

                                                            /s/ Leonard Green
                                                     ___________________________________
                                                                      Clerk




        *
           The Honorable David D. Dowd, Jr., Senior District Judge for the Northern District of Ohio,
sitting by designation.


                                                 1